ON MOTION FOR REHEARING.
I. In his motion for a rehearing plaintiff says the law is well settled that one with notice of equities may acquire good title to negotiate paper from a bona-fide holder and recover on such paper, notwithstanding his knowledge of equities which would otherwise defeat his action, citing McMurray v. McMurray,258 Mo. 405, l.c. 417, and other cases. We assent to the proposition of law above stated, for we think it is well settled to that effect where the rule is applicable. However, we do not think the rule applied to the facts in the instant case. The theory of the defense is estoppel. It is said that estoppel lies at the foundation of morals, and is the cardinal point in the exposition of promises, that one shall be bound by the state of facts which he has induced another to act upon. Plaintiff has induced action by others by signing the agreement and by participating in the reorganization of the company. Estoppel acts not upon the thing, but upon the person, and plaintiff should not be permitted to tear down the structure that he helped erect. This applies to securities that *Page 432 
he held at the time he signed the reorganization agreement or that he afterwards acquired, for estoppel by virtue of his agreement works on him personally.
II. The evidence tends to show that early in 1907 plaintiff purchased the bonds, the coupons of which he now sues on, and later in the year 1907 sold them to his father, repurchasing them from his father in 1915. We think that it is a fair inference from the evidence that he was and acted as his father's trustee, as he handled his father's estate from 1907 to 1915, inclusive. While plaintiff testified to the sale of the bonds to his father in 1907 and to the repurchase of them from his father in 1915, we think the record contains facts, which we have set forth, from which it may be fairly inferred that there was not a bona-fide sale of the bonds by him to his father in 1907, and that plaintiff, from the time he purchased them in 1907, continued to own the bonds. Plaintiff's testimony as to the sale of the bonds by him to his father is not clear, unequivocal and unimpeached. The issue of plaintiff's ownership of the bonds at the time he signed the agreement was submitted to the jury and found against him.
The Commissioner recommends that the motion for rehearing be overruled.